Title: To Thomas Jefferson from John H. Huffman, 4 November 1822
From: Huffman, John H.
To: Jefferson, Thomas

Honored SirNatural Bridge Rockbridge County & state of Va
November the 4th 1822 I take the Libberty of Introducing my Self to you By letter without further ceramony than That you will excuse me for the libberty I have Taken the present cause of my writing to your Excelency is concerning a piece of Land known By the name of the natural Bridge tract I wish to purchaise 20 or 25 acres at the extreme upper End of said tract adjoining the Lands of Robert Irven & Alexander T Barchley lying on the South Side of cedar creek I wish to purchase it for the purpose of establishing a cooper Shop in that place coopering being my occupation Sir I hope you will if desposed to sell the above mentioned number of acres you will be so kind As to let me know whether you will sell or not and also the Lowest price you will like per acre and also what term of time you would be willing to Give for payment to be made in I am persuaded That I shall be able to comply with your terms provided you be not too Severe with me pray be So kind as to write to me without fail between Now and the last of this month that I may Make arraingements for payment on or before the Last of December if we can agree in this matter I am informed that you are expected to visit this neighborhood this fall if I am not misinformed And if you come I hope to have the honnor of Waiting upon you in person and learn from you the terms About the above mentioned Land and know your termsI have the Honnor Dear sir To be yours respectfully &c &cJohn H HuffmanN B I had almost forgotten to write to you whear you Should Direct your Letter when you will Write to me Direct your letter to the Natural Bridge post office yours RespectfullyJ H Huffman